Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Santamaria on 1/5/2022.
The application has been amended as follows:
Allowed claims 21-31.
Please cancel claims 32-48.
Please replace claims 22-24 and 26-31 with the following:


Claim 23 (Currently Amended) 	The method of claim 21, wherein the plasma is mixed with at least one serine protease at 00 to 400 C.  

Claim 24 (Currently Amended) 	The method of claim 21, wherein quenching comprises contacting the at least one serine protease with a protease inhibitor.
Claim 26 (Currently Amended) 	The method of claim 21, wherein the plasma comprises serum albumin.  
Claim 27 (Currently Amended) 	The method of claim 21, wherein the at least one serine protease is trypsin.  
Claim 28 (Currently Amended) 	The method of claim 21, wherein the at least one serine protease is chymotrypsin.  
Claim 29 (Currently Amended) 	The method of claim 21, wherein the at least one serine protease is at a concentration of between one ten thousandth and one tenth of the concentration of the plasma protein.  
Claim 30 (Currently Amended) 	The method of claim 21, wherein the at least one serine protease is at a concentration of between 1 µg/mL and 1 g/mL.  
Claim 31 (Currently Amended) 	The method of claim 21 further comprising: 

an user consuming the food products containing the polypeptide angiotensin converting enzyme (ACE) inhibitors to lower the blood pressure of the user.
Reasons for allowance

The following is an examiner’s statement of reasons for allowance: Instant amendments to claims overcome the rejections of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYANARAYANA R GUDIBANDE whose telephone number is (571)272-8146.  The examiner can normally be reached on M to F from 7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SATYANARAYANA R GUDIBANDE/Primary Examiner, Art Unit 1658